El Paso County - 120th District Court                                                       Filed 9/2/2015 12:45:02 PM
                                                    08-15-00277-CV
                                                                                                              Norma L. Favela
                                                                                                                  District Clerk
                                                                                                               El Paso County
                                                                                                                2015DCV0527
                                             IN THE 120TH DISTRICT COURT OF
                                                 EL PASO COUNTY, TEXAS
                                                                                               FILED IN
                  CLEAN FUEL TECHNOLOGIES II, LLC, §                                    8th COURT OF APPEALS
                  a Texas limited liability company, §                                      EL PASO, TEXAS
                                                     §                                  9/2/2015 4:52:05 PM
                                          Plaintiff, §                                      DENISE PACHECO
                                                     §                                          Clerk
                  vs.                                §                        Cause No. 2015-DCV0527
                                                     §
                  E.L. HOLLINGSWORTH & CO., INC. a §
                  Michigan corporation,              §
                                                     §
                                          Defendant. §

                                                   NOTICE OF APPEAL

                          Plaintiff CLEAN FUEL TECHNOLOGIES II, LLC desires to appeal the

                  Amended Order Granting Temporary Injunction for Clean Fuel Technologies II, LLC

                  signed by this court on August 14, 2015.

                              1. Plaintiff Clean Fuel Technologies II, LLC appeals to the Eighth Court of

                                  Appeals.

                              2. Plaintiff Clean Fuel Technologies II, LLC is affected by an interlocutory

                                  Amended Order Granting Temporary Injunction for Clean Fuel

                                  Technologies II, LLC.

                              3. Plaintiff Clean Fuel Technologies II, LLC files this Notice of Appeal.

                              4. This Appeal is accelerated.




                                                               1
                                          TROY C. BROWN, P.C.

                                          401 Vinton Road
                                          Anthony, Texas 79821
                                          Phone: (915) 543-9669
                                          Fax: (915) 886-7131
                                          E-mail: troycbrown@outlook.com

                                          /s/Troy C. Brown________________
                                          TROY C. BROWN
                                          State Bar Number 00783735
                                          Attorney for Plaintiff

                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was
served on September 2, 2015 to: Rene Ordonez, Blanco Ordonez Mata & Wallace, P.C.
pursuant to the Court’s Notice of Electronic Procedures established for the El Paso
County Courts

                                          /s/Troy C. Brown________________
                                          TROY C. BROWN




                                         2